DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/CN2019/084830 04/28/2019 that claims priority to Foreign application CHINA 201810474269.1 05/17/2018.

Status of the Claims
Claim(s) 1-2 and 4-21 is/are pending in this application and under examination, including new claims 15-21. 
Withdrawn Claims 6-11 and 17-19 have been rejoined and examined.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 4, 5, 12-16 and 20-21) in the reply filed on Jan 12, 2021 is acknowledged.  The traversal is on the ground(s) that the selected compound DB-1 is new and not obvious over the compound (I) of CN 103127025.  Based on Applicant’s arguments, the restriction requirement of Groups I and II has been withdrawn. Withdrawn claims 6-11 and 17-19 have been rejoined. 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.


Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 10-14, 16, 17-19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed invention is directed to an organic amine ester derivative of 2-(α-hydroxypentyl)benzoic acid, wherein the organic amine ester derivative of 2-(α--hydroxypentyl)benzoic acid is a compound having the following general formula I, or the organic amine ester derivative of 2-( α--hydroxypentyl) benzoic acid is a pharmaceutically acceptable salt formed by a compound having the following general formula I and an inorganic acid or organic acid:

    PNG
    media_image1.png
    239
    253
    media_image1.png
    Greyscale
wherein X and R1 are defined therein.

The limitation renders claim 1 indefinite in that by definition, an alkyl group comprises only carbon and hydrogen atoms and therefore, cannot be said to contain an acyl or acyloxy, which by definition, requires the presence of a carbonyl –C(O)- group.  
Similarly, claims 2 and 17 are rejected as they recite “R1 is ethyl that contains acyl. “ 
Similarly, claim 6 is rejected as it recites “the C1-C10 alkyl contains acyl or acyloxy.” 
The limitations as currently recited, fail to particularly point out the claimed invention in that the alkyl group of R1 is not distinctly claimed as it is said to “contain” an acyl or acyloxy, which is contradictory to the nature and definition of an alkyl group. 
Amendment of claim 1 to recite “R1 represents hydrogen atom or C1-C10 alkyl, wherein the C1-C10 alkyl is substituted with acyl or acyloxy” will overcome this rejection.
Similarly, amendment of claim 2 to recite “R1 is ethyl substituted with acyl;” will overcome this rejection.
Similarly, amendment of claim 6 to recite “the C1-C10 alkyl is substituted with acyl or acyloxy” will overcome this rejection.
Claim(s) 2 and 4, is/are indefinite for the recitation of R1, therein, where it is pointed out that formula (II) does not have an R1 moiety.
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App.& Int. 1984).
Claim(s) 5, 11-13, 16 and 19 recite an indefinite Markush group, where they list various Markush groups, for example the inorganic acid or the organic acid of claims 5 and 11, but also recite the open transitional phrase “comprising.” 
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature, i.e. “single structural similarity” and/or a common use that flows from the substantial structural feature for the following reasons:
For example, see claim 5, where it recites the limitation of “the organic acid comprises any one of acetic acid . . . . and p-toluenesulfonic acid.”  See also claims 11-13, 16 and 19 reciting comprising and listing the Markush group of any one of various, organic/inorganic acids, formulations, solid or semi-solid or liquid formulations.  
A Markush group by definition is a closed group. Use of the term “comprising” allows for an open group, i.e. the inclusion of other members of the group not listed therein. 
Use of the open term “comprising” allows for inclusion of Markush members to include species that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.

Claims 14 and 21 are indefinite in that they merely recite intended uses (functional limitations), where the claimed formulation is “applied to prepare a drug for preventing and/or treating” the various diseases, disorders and conditions recited therein. 
These intended use limitations are indefinite in that they merely state a problem to be solved or a result to be gained, rather than further define the claimed formulation of claims 13 and 20 as claimed. Amendment of claims 14 and 21 to recite structural limitations, such as specific doses, formulation-type, excipients of the formulation, amounts of said excipients, etc., will overcome this rejection.
Claims 14 and 21 are indefinite in that they recite the limitation “the formulation is applied to prepare a drug for the various intended uses (see above), but do not provide 

Claim Rejections - 35 USC § 112, Fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 improperly depends from claim 15, a method for forming a compound of a single compound, DB-1.  However, the claimed method is for forming compounds of formula I, broader than the single compound of formula I.  This is evidenced by the method’s definition of R1 is a C2 acyl or acyloxy. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 15 and 20 are allowed. 

Claim objections based on dependency from rejected base claim(s)
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699